Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, yesterday morning I raised, under the Minutes, the suggestion that we should record in the Minutes the average cost of roll call votes, because I noticed that there were quite a large number from the previous day. That cost does not appear, nor does the suggestion about the number of trees that might be involved in a year in roll call votes. I mention this in particular because the Green Group managed to call for more roll call votes than anybody else. They should think of the trees!
Mr Kellett-Bowman, that was not the subject of the discussion but of course we will raise it and consider it.
Madam President, I am very sorry but I have to speak up here. I am not usually inclined to comment on the Minutes, but Mr Kellett-Bowman should remember that the Green Group is not the only one to request roll call votes. Moreover, the Green Group is very much the group which constantly sees to it that trees are planted everywhere in Europe, forests are protected and roads are not built because they interfere with nature and destroy nature. So do not accuse the Green Group of destroying the environment by asking for roll call votes. You, Mr Kellett-Bowman, belong to a group which is constantly advocating trans-European networks which will ruin the natural environment everywhere.
Mrs Van Dijk, we are discussing the approval of the Minutes!
Madam President, I had asked to speak before Mrs Van Dijk began talking about the networks, which cannot be discussed if there are no motorcyclists.
I refer you to the proceedings for 18-19 June, page 18: in connection with what Mrs Larive said just before Mrs van Dijk spoke. Mrs Larive has just left for Cuba - I do not know if she has gone for good, I presume she is coming back - but the proceedings say &#x02BC;lastly, Madam President, an appeal to the motor cyclist himself, 82 years, average value'. Motor cyclists are usually on the elderly side when they hang up their helmets for good, but Mrs Larive was not referring to 82-year-old motorcyclists, but to 82 decibels. Will you have that corrected?
Mr Wijsenbeek, we are discussing the Minutes. What you are referring to is the Rainbow edition. But you can make requests for changes there too if you believe something needs changing.
Madam President, the Schulz report was postponed yesterday and it says in the Minutes that it was deferred to the next part-session. I would like to know whether the so-called mini-session in Brussels is or is not now a part of this plenary part-session, for that would mean that it is postponed to July, or whether the Brussels part-session should be regarded as a separate part-session. I would also like to know whether this report is to be taken on Wednesday at the beginning of the part-session or on Thursday during voting time. Would you please clarify this because it is in no way clear from the Minutes.
Firstly, the part-session in Strasbourg and the mini-session that follows it are regarded as a package and their agendas are drawn up together. The Schulz report will be put to the vote on the Thursday of the mini-session at 11 a.m.
Madam President, people who are in the chair should express themselves carefully. There is no such thing as a mini-session. There are sessions or no sessions.
Unfortunately this expression has become current, but in future I will express myself correctly.
(Parliament approved the Minutes)
Votes
Madam President, ladies and gentlemen, as an exception, for reasons connected with the Community's present budgetary situation, I would ask you to accept an oral amendment modifying Amendment No 33 of my report. I would ask that this statement be recorded in the Minutes.
The Committee on Culture, Youth, Education and the Media asks that the sum provided for the duration of this programme be increased from ECU 15 to 20 million, a modest increase over the year being in mind the importance we attach to this programme. We are therefore anxious that this request should be granted. However, the Commission must understand that it has to accept the consequences of the new initiatives it is taking in connection with the financial perspectives.
We consider, therefore, that of the grand total of ECU 20 million, 5 million will be subject to the revision of the financial perspective. Thus, I would ask you to change the first phrase of Amendment No 33 as follows: ' the reference amount for the total duration of the programme shall be ECU 20 million, of which ECU 5 million will be subject to the revision of the financial perspective' .
Madam President, do I understand from Mrs Mouskouri that this extremely long text is being presented as an oral amendment? May I ask for clarification, because I was not altogether sure. Does Mrs Mouskouri's proposal entail amendment of the financial envelope? Because if so, I really wonder whether that can be done in an oral amendment, otherwise could you just read out the one sentence containing the oral amendment. Because that is not clear at the moment.
Mrs Mouskouri, could you please read out the sentence that is to be added again?
Madam President, Mr De Vries, yes, indeed, this will replace the first part of Amendment No 33. I will read it to you in French in order to be more precise.
The reference amount for the total duration of the programme shall be ecu 20 million, of which ecu 5 million will be subject to the revision of the financial perspective.
The added phrase states that ECU 5 million will be subject to the revision of the financial perspective. That is the oral amendment. Is that clear now, Mr de Vries?
On Amendment No 58:
Yes, precisely, Madam President, this follows on from Amendment No 33 and means that we should reject the second paragraph of Amendment No 58. The first part is exactly the same, following on as it does from Amendment No 33. So it should be put to a split vote.
(Parliament adopted the legislative resolution)
The Commission initiative to create a programme to promote linguistic diversity in the Community in the framework of the information society is fundamental for maintaining the Union's cultural diversity. An initiative that the excellent Mouskouri report, which I shall vote for today, has undoubtedly improved thanks to the tabled amendments. I should like to pick out those that change the legal base which makes it possible to bring the proposal through the co-decision procedure and those that help to highlight and strengthen the linguistic plurality of the Union by including regional and minority languages.
Special importance for me as a representative of the people of Catalunya are those amendments that I myself introduced in committee and which mean that Catalan will benefit from the programmes contemplated in the proposal.
In any case, the Mouskouri report is another step along the road towards a European Union that respects its cultural diversity and the signs of peoples' identities which comprise it and therefore I hope that the Commission will adopt it.
As chairman of the Intergroup Working Party on Minority Languages I congratulate Mrs Mouskouri on her outstanding report and on the fact that the amendments of hers that were adopted today concentrate very strongly on promoting minority languages. Anyone who, like the rapporteur, is at home in nearly all the cultures of Europe, is aware of the inestimable value of cultural diversity and therefore able to sweep away the widely prevalent trend towards centralism.
I now appeal also to the Council, the Commission and colleagues to maintain the budget line for the promotion of minority languages and, since it was used 100 % and a growing number of tasks need to be carried out, to agree to increasing it by 15 % during the forthcoming budgetary deliberations.
Aid to ACP banana suppliers
The next item is the report (A4-0182/96) by Mr Castagnede, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Regulation (COM(96)0033 - C4-0187/96-96/0028(SYN)) amending Council Regulation (EC) No 2686/94 establishing a special system of assistance to traditional ACP suppliers of bananas.
Madam President, ladies and gentlemen, you know that the Lomé Convention guarantees the presence in the Union market of traditional banana suppliers from the ACP countries. You also know that the creation of a common market organization for this product in 1993 affected the position of the traditional ACP banana suppliers in the Union market.
It was for this reason that, in 1993, the Union created a special system of technical and financial aid to its traditional ACP banana producers, calculated to enable them to adapt to the new market conditions and, also, to ensure the maintenance of their income.
This special system was defined within the framework of a regulation adopted in 1994, which formally expired on 28 February 1996. The Commission is proposing that we should extend the period of validity of that regulation until 31 December 1996, for two reasons. First, the delay in the availability of the statistics necessary to calculate the level of income support; secondly, the time required to present the projects eligible to benefit in those countries from the Union's technical and financial assistance.
In principle, Madam President, ladies and gentlemen, the Commission's proposal presents no problem of any kind. That is why the Committee on Cooperation and Development proposed that it should be approved. However, it turns out, first, that during the past year the banana market in the Union underwent substantial and abrupt changes. As you know, the Union has expanded to include new Members and, for that reason, the Commission felt it should significantly increase the free import quotas for certain third countries, which are in essence the banana producing countries of Central America whose crops are marketed by the American multinationals. Apparently, the gate was open too wide. There was an oversupply in the market, and prices slumped. Secondly, it so happens that the common organization of the market in bananas is undergoing reorganization and redefinition, and this will be referred to very shortly.
The ACP countries, as traditional suppliers of bananas, are legitimately concerned by these developments and, in particular, by a development which, because it would result in the market being opened up too widely to supplies from third countries, especially those producing at very low cost, threatens naturally to compromise their position in the market.
The ACP - European Union Joint Assembly, meeting in Namibia during March, echoed these concerns and, by a resolution of 22 March, indicated its support for a mechanism which guarantees and perpetuates the special tie of solidarity that links the European Union to these ACP countries. Your Committee on Cooperation and Development felt that reference should be made to this resolution by the Joint Assembly in the interests of consistency between the positions defended here and those expressed before the representatives of the ACP countries. The committee wanted to make this reference simply in the form of an amendment, which does not modify the basis of the Commission's proposal but merely changes its recitals.
So it seemed that there was no legal obstacle whatsoever to a decision by the European Union making reference to the opinion of a consultative body. I would simply like to make it clear that, if the effect would be to delay the application of the special assistance system, your Committee on Cooperation and Development would in all probability not maintain a position which would produce such a negative effect, the more so since Parliament will very soon be asked to consider the merits of the conditions of the changes in the market organization.
That, Madam President, ladies and gentlemen, concludes the remarks I wanted to make in connection with this Commission proposal.
Madam President, ladies and gentlemen, Mr Castagnède has accurately explained the meaning of today's debate on the partial and concrete modification to Regulation 2686/94 setting up a special assistance system for traditional ACP banana suppliers.
The Commission is simply proposing to extend the expiry date of the Regulation - 28 March 1996 - until 31 December for reasons which are fully explained by the rapporteur, Mr Castagnède and which I shall not reiterate for time reasons.
The amendment tabled by the Committee on Development is an amendment that takes up, as the rapporteur also said, a motion for a resolution that I myself, together with Mr Robles Piquer, tabled at the ACP Joint Assembly meeting in Windhoek, Namibia and that, with contributions by other members and other groups of ACP representatives, was unanimously adopted. It is simply a political declaration intended to strengthen the position of both ACP countries and European banana producers, defending what is done by the banana COM. Defence of Regulation 404/93 which is quite relevant as, ever since its approval, the banana COM in Europe has come under constant attack by means of legitimate measures, undoubtedly, in many cases, in most cases, but sometimes using measures that do not seem to be entirely justifiable. For example, we have known for some months now that up to 100, 000 tonnes of bananas per annum have been smuggled in through European ports by quite fraudulent means: each bundle of bananas must weigh 18.14 kg but when inspections are carried out it seems that they all weigh more, mostly 19-20 kg. This is part of a plan to undermine quotas, in other words it is yet another way of undermining or violating current Community rules.
We think that the resolutions proposed by the Committee on Development should be approved as it is defended by Mr Castagnède with the amendments tabled by the Committee on Development.
Madam President, ladies and gentlemen, I do not think I need describe the proposal again because the rapporteur has presented it to you. So I will only point out that it is urgent to adopt this proposal because the regulation lays down that the income support must be calculated annually in July. ECU 30 m is entered for this purpose out of the 1996 resources, but until the proposal has been accepted, we will not have the necessary legal basis for allocating them.
Unfortunately the Commission does not find it possible to accept the two amendments, because they are not legally compatible with the text of the regulation, because the Commission does not accept the Windhoek resolution and in particular because the second amendment goes beyond the framework and scale of the resources allocated. That is why I would ask you to withdraw that amendment.
Thank you, Mrs Wulf-Mathies.
The debate is closed.
We shall now proceed to the vote.
Madam President, I think that Mr Castagnède has gone out but I think that he clearly said that now that the Commission opinion is known - we found out about it a few days ago and it has now been reiterated by Mrs Wulf-Mathies - both amendments should be withdrawn and not put to the vote. In nay case we would recommend a vote against them.
Madam President, I rise to confirm the point of view put forward by Mr Fernandez Martin. As soon as the Commission informs us that the adoption of the amendments might result in delaying the implementation of the assistance system, we shall take the responsibility of asking you not to vote on those amendments.
Madam President, this explanation of vote will be very brief. The consensus which has very clearly formed on this proposal and the pragmatic approach which led us to take all necessary steps to ensure that assistance is expedited require no explanation, but argue in favour of the need for the European Union to accept its historical role and, consequently, to demonstrate its solidarity with these ACP countries, whose economies are highly dependent on one-product systems. Those systems were established during the colonial period and have been reinforced since these former colonies became independent of their European rulers.
Next, it is important that the European Union should remain faithful to its principles, and in particular to the social clause. Mr Castagnède, the rapporteur, has moreover reminded us forcefully that, gradually, the Union has been attentive to the social clause and, therefore, to the need to be extremely rigorous with regard to imports of bananas from the dollar areas, where social dumping is widespread and the democratic rules that govern market economies are not properly respected.
(Parliament adopted the legislative resolution)
Wine
The next item is the report (A4-0196/96) by Mrs Klaß, on behalf of the Committee on Agriculture and Rural Development, on:
I. the proposal for a Council Regulation (COM(95)0744 - C4-0111/96-96/0007(CNS)) amending Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions; II.on the proposal for a Council Regulation (COM(95)0744/96 - C4-0112/96-96/0008(CNS)) amending Regulation No 2332/92 on sparkling wines produced in the Community.
Madam President, Commissioner, ladies and gentlemen, the wine and sparkling wine sector is regulated by a large number of European regulations. Over a year ago Parliament delivered its opinion on the common organization of the market in wine. To our great regret this subject was not taken up under either the Spanish or the French presidency of the Council and nor will Italy reform the wine market in such away as to meet the justified demands of the various wine regions in the European Union and of the wine market.
The European wine description legislation should be checked and reworked thoroughly. The current description legislation has developed from a compilation of the various provisions in the Member States and at the initial stage it was possible to harmonize only a few regulations with a view to a single market. Given this background, which was most apparent in the approval or prohibition principle, a very complex, obscure and in part unsystematic set of provisions inevitably developed. Simplification is urgently needed here in general.
The Commission proposal deals with the amendment of four regulations on wine and sparkling wine. New developments and knowledge make it necessary to adjust the existing regulations. The European Parliament was consulted on only two of these four regulations. But since the main points are to be found in the other two regulations, the Committee on Agriculture decided to give its position on them too.
One important point in the Commission document concerns the indication of the producer. The Committee on Agriculture considered that in the case of quality sparkling wines the name of the producer must be indicated on the label. Over and above that, however, the name of the vendor may also be indicated, on a voluntary basis. Many hotels, restaurants and firms, and the European Parliament too for that matter, offer sparkling wines which indicate not the producer but the hotel or restaurant as the vendor. That signifies that this cuvée has been specially selected by that hotel or restaurant for its customers. So the name is a guarantee of the quality and contents of the bottle.
This house-label business offers many sparkling wine firms a considerable sales market. In Germany alone there are some 20 000 house labels. This market must not be destroyed. That is why the EPP Group has submitted a compromise proposal making it optional whether to indicate the vendor.
In some Member States, an imitation sparkling wine is being produced and marketed in Russia as genuine sparkling wine. This imitation sparkling wine has never seen a grape. It consists of water, alcohol, liquid sugar and flavourings and colourings and is carbonated. But the Russian consumer cannot learn this from the bottle because the label is not written in Russian script. One German firm wants to produce 100 million bottles a year. That has to be banned! We cannot have this kind of artificial product being marketed in a sparkling wine bottle. For of course the consumer believes that is what he is buying. We want to prohibit the use of sparkling wine bottles for this product.
The report clearly defines which beverages may be bottled in sparkling wine bottles. In addition to champagne and sparkling wine, beverages which have traditionally been marketed in these bottles may continue to be marketed in them. But these bottles may not be used for imitation sparkling wine.
Following a judgment by the European Court of Justice, the term 'crémant' is now authorized on a wider basis. The Commission has laid down the minimum requirements for the production of crémant. There must be no deviation from the quality criteria. After a controversial discussion of this point in the Committee on Agriculture, a compromise proposal has now been submitted. In future crémant may be produced in all wine-growing regions of the European Community in which quality sparkling wine has traditionally been produced, but subject to strict quality criteria.
The Commission also proposes including the terms 'Qualitätswein garantierten Ursprungs' and 'Qualitätsschaumwein garantierten Ursprungs' in the list of terms authorized for Germany. As rapporteur I welcome that proposal. That enshrines these two terms in EU law and means that in future they may be used in Germany. The Commission provides for two new designations for table wines. The Italian term 'vino tipico' is to be replaced by 'indicazione geografica tipica' and the term 'regional wine' is introduced for table wines originating in the United Kingdom.
There are also to be new terms for indicating the taste of sparkling wine, namely 'brut nature' or 'no dosage' . The term 'brut nature' is traditionally used in Spain for sparkling wines. We have to accept this regional fact and enshrine the term in EU law.
Those are the main points of my report. I thank Members and the secretariat of the committee for the good work done together and would ask you to support my proposals.
Madam President, I would like to pay tribute to Mrs Klaß for her work on this excellent report. We have all enjoyed the discussions - sometimes very wide-ranging - we have had on it. Mrs Klaß has borne them with good humour and we have all learned a great deal and I thank her for her work. From the Socialist Group's point of view we will be supporting most of the amendments tabled. On our voting list we made a slight mistake: we will now be supporting Amendment No 11 which Mrs Klaß referred to earlier - so I would remind my Socialist colleagues to vote for Amendment No 11
I particularly welcome Amendment No 10 because it will place a limit on the way in which champagne-style bottles can be used. In England where we do not produce these beautiful wines there is a development which is to be regretted, namely that manufacturers of alcoholized cola and alcoholized lemonade are putting their products into champagne-style bottles, trying to give the impression that they are of good quality when, in fact, they are absolute rubbish to drink and to taste. So I hope that Amendment No 10 will play some part in ensuring that this regrettable development stops. We welcome this report and look forward to it going through hardly amended.
Madam President, this is a proposal for a Council regulation amending four previous regulations concerning provisions on quality wines produced in given regions and on sparkling wines produced in the Community. It is a proposal with which we are fundamentally in agreement because it meets basic objectives: first of all to unify legislation and adapt it to the needs and realities of European Union wine producers. Secondly because it takes account of some small problems in Member States concerning specific aspects.
I shall speak only about the latter. We fully agree with the Commission proposal to maintain the use of one, two or three varieties. We also agree that the name of the producer should be shown, and possibly the name of the seller. We also back the idea on brut nature - which we shall not develop because everyone here knows what it is about - and the solution found for the problem of crémant which created discriminations between different producing regions in the European Union. A compromise solution has been found that I think is reasonable for everyone.
As Mr Hallam said we insist on an immediate ban on the bottling of other products in champagne-style bottles, a current trend. This situation is harming the Union's producers of the real products to the tune of millions of ecus. This must be banned and care must be taken to observe this ban throughout the Union, including exports.
Madam President, here then we have four regulations to bring a little order into the confused bundle of legislation in the most delicate of the agricultural sectors: wine and, in particular, sparkling wines.
What a good idea of the Council to have a thorough report by Mrs Klaß who has had to work her way through the many and varied styles in which Community producers perform here. Yes indeed, because wine is not made solely of grapes, it is also made of culture, and it is specifically those differing practices that frequently conceal serious threats to the moral integrity of wine that has at least and always to be mainly derived from grapes.
Wine production in areas in which grapes do not grow is therefore an industrial and not an oenological practice. Transporting too many grapes from one region to another distorts one of the basic characteristics of wine which derives its character and identity from its place of registration. That is stated by Regulation No 2392/89 which rightly places a strong emphasis on origin and, in the case of table wines, replaces the weak description 'vino tipico ' with the more robust 'indicazione geografica tipica ' , now finally in force - and, what is more, with retroactive effect. That same regulation limits to three the grape varieties to be shown on the label. Frankly, that is still too many for anyone wishing to defend their own personality.
But the proposal with the most bite comes from Regulation 2332/92 on sparkling wines. These are the stars of the market, following in the footsteps of their noble cousin, French champagne. Quite rightly, the precautions taken here are greater still, but it may perhaps be a little exaggerated to propose a minimum of 90 days on the lees in all cases. For some sparkling wines that are obtained in autoclaves using agitation, a shorter period will suffice.
Of importance in this regulation is the extension granted to 31 August 1998 for the process of adjusting superior wines using products that did not originate in the area of production, albeit subject to drastic limits.
Moving on to sparkling wines, we are also right to be concerned about the constitution of a product that is held in such high regard. That is why I am opposed to any concession concerning the use of typical sparkling wine bottles for wines or other food products. The risk of fraud is always just around the corner and even the smallest concession may encourage it, that is why I have asked that we vote separately on the different parts of Amendment No 10 - the first paragraph is acceptable but thereafter it contains too many dangerous exemptions in regard to other products.
Unfortunately, fraud is already rife on the market, as we were reminded by the rapporteur: there are, for example, the producers who send from France and Germany to Eastern Europe tankers full of grape or other fruit juice to which alcohol is then obligingly added, and this is subsequently sold as sparkling wine in elegant bottles that are easily mistaken for the real thing and, what is more, to complete the deception - beware - the names given on the label are in Italian.
Mr President, the Liberal Group very much supports the work of the rapporteur and most of the amendments, although not those of the ARE. I was interested to hear Mr Hallam's comments in the long tradition in the UK of Socialists supporting champagne. We agree with his comments.
I personally - and the Liberal group - welcome the fact that certain English wines can now have regional designations. I am still very concerned that no vineyards are able to have quality labels within the United Kingdom. In my constituency in Fowey in the Camel Valley we have excellent wines which are still not able to have those designations.
With your indulgence I would like to move on to a more important topic. Last night in my constituency a gentleman called Albert Tong was arrested by the British authorities to be deported to Hong Kong, causing the break-up of a British family. He is now in hospital with heart condition. I wish to express my dismay and disgust at those actions.
Mr President, first I would like to congratulate the rapporteur. It is always a pleasure to deal with people who know what they are talking about and that is quite definitely the case here. Even if the report looks rather technical at first glance, it does cover major problems as regards content. Let me particularly emphasize the fact that it is thanks to the rapporteur's and the committee's work that regionalization in the wine sector has now been established and trend away from the producer towards the vendor, towards artificial production, has been stopped. In our group's view that has something to do with ecology, even if no specific reference is made to it here, because the description of origin allows the consumer to know where a product comes from and to check how it was grown.
In the age of BSE, when we have seen what anonymity and uncontrolled sales can lead to, it is particularly important to be stringent in this field.
Now one could say, in relation to sparkling wine in Russia, that it does not matter what you get drunk on, but of course here we are concerned not with alcohol but with a semi-luxury. That is why I am very glad that this report was drawn up; our group supports it and the amendments it proposes.
Mr President, ladies and gentlemen, sparkling wines are always associated with festivities and conviviality. Among these quality sparkling wines are the crémants; some of them are produced here in Alsace, an area that many of you know and appreciate.
Why are we having this debate today? Because crémant, which has acquired its patent of nobility here, is not an issue just for one region but for the European Union, too. Why is that? Because Europe has the greatest diversity of wine-growing areas in the world, and because quality sparkling wines are produced everywhere in Europe, such as 'Sekt' in Germany and 'Spumante' in Southern Europe.
So what is a crémant? Alongside the appellation 'Champagne' , which is very carefully protected, there are other natural sparkling wines, either white or rosé, prepared by the same traditional method using skills handed down over generations. The word crémant itself comes from the Champagne region, and refers to a creaming wine which produces a foam of fine bubbles when opened.
These crémants are produced in several regions of France - Burgundy, the Jura, the Loire, Bordeaux, Die and Limoux - and in Luxembourg, and in the last twenty years they have acquired a widespread reputation in Europe and on export markets. In Alsace, production of crémant accounts for 10 % of the total volume of wine produced under the Alsace appellation, with more than 500 individual producers and 18 cooperative cellars, with more than 7000 contributing growers. The method is a delicate one, requiring heavy investment. A whole profession has grown up around it, and it has resulted in the creation of many jobs. Other Member States, today, would like to use the term 'crémant' . As in cooking, what could be more natural than to try to reproduce a dish that one has particularly enjoyed? Well, yes, but provided the recipe is applied very precisely and the necessary knowledge has been obtained. That is the issue we are voting on today, and our producers can be proud of this interest, proof of the excellence of their crémant.
New producing regions can also be welcomed into the fold, but on the following conditions: strict compliance with the wine-making method and the quality specifications which Luxembourg and France imposed on themselves, the essential need to associate the term with a particular producing area and with traditional vine varieties, with limited yields; and reservation of the term 'crémant' to areas which are already authorized to produce quality sparkling wines and which will be able to respect and master the strict winemaking conditions. We must not forget that it is the winemaker who gives his personality to sparkling wines and guarantees the quality associated with their appellation, but for which crémant would be in danger of becoming commonplace, which would devalue its image and destroy twenty years of effort and research in the cellars.
Let us be clear about this. We are not interested in declaring war on this or that Member State, but in defending what constitutes the wealth of our differences and of our European Union. The mosaic of our vineyards and gastronomic traditions. This quality policy must be promoted everywhere, protecting first of all those who practise it in order to carry it to higher and higher levels. In the present context of globalization, this is actually Europe's only chance.
Compromise Amendment No 9, which reserves the term 'crémant' for the strict conditions I have just listed, is the result of a dialogue with Mrs Klaß, whose constructive approach I acknowledge. In particular, too, I would like to call your attention to the amendments I have tabled on behalf of my group, which are designed to increase the protection of the producers, including Amendment No 6, which defines the winemaker by associating him with the production areas, excluding anonymous sparkling wines or fantasy names which mislead the consumer.
I hope that today the midsummer sun will shine upon our votes, even if it is not shining in the sky above Strasbourg, and that the voice of Parliament will be heard by the next Council of European ministers. The method that has passed the test in Luxembourg and in France must be imposed on all the European vineyards, and the word 'crémant' must always remain synonymous with high quality and be definitively linked with the areas that produce it.
Thank you for your attention.
Mr President, so, while we wait for the end of the saga of the COM for wines and while we wait for the European Commission, scratching its head over its meat problems, to adopt the legislation on registered designations of origin, we are being asked to amend, for the sake of simplicity, this legislation on quality sparkling wines produced in specific regions. As all speakers have pointed out, this concerns many regions of Europe and especially of France: the Jura, the Loire, Burgundy and of course not forgetting my own region of Languedoc-Roussillon. I would remind all honourable Members that it was in 1531 - in the XVIth century - that people in the Limoux region began to produce what was to become the world's oldest dry sparkling wine, even before Champagne, represented by our colleague Bernard Stasi, got to work. The cooperative cellar at Arques, for example, produces 6 million bottles and serves more than 500 producers.
As to the minimum definition, everyone agrees on it. 100 litres of settled must for every 150 kilos of grapes, the pressing of whole grapes, a maximum sulphur dioxide content of 150 mg, a sugar content of less than 50 g per litre, everyone agrees on these, although it should be specified that secondary fermentation in bottle is necessary and also - something which I regret to see has not been made clear - that the wine must be left on its lees for at least 9 months. And we all agree with the concept, the idea that crémant must be associated with a specific region to prevent the global insanity of the European Commission endlessly extending the production areas.
Even so, I have certain reservations. The period of fermentation with the traditional methods is based on that for closed vats, and I can tell Mr Santini that the longer the period of fermentation the higher the quality of the finished product. So it should be clearly understood that a fermentation period of 90 days is a minimum.
A much greater anxiety, Mrs Klaß, relates to the naming of the winemaker on the label. I am well aware that this is included in the basic Regulation, but the concept of winemaker is not clear. A producer is associated with a particular region, whereas the concept of a winemaker may allow the emergence of multicultural, multiethnic, multiregional wines: we are going to find ourselves stirring up wine from Australia, Chile, Argentina, Spain, more of it, if it really is from Spain - and France, all of it bearing hotel labels! I have heard about hotel labels, restaurant labels, McDonald's crémant. So I have misgivings, Mrs Lulling, because the European Commission can always be expected to do its worst - never forget the meat business, remember it for ever.
So it is absolutely essential to prevent the creation of vineyard Coca-Cola and a situation where the multinational Cigrav, which is a winemaker, mixes everything up together and make us a crémant which - if I can say this about a crémant - makes us foam at the mouth.
That is my most important reservation. Yes to specific regions and no to vineyard Coca-Cola.
Mr President, let me hasten to reassure Mr Martinez. If he has really read the report and the basic regulation, what he fears cannot happen, provided he votes for our carefully thought out amendments.
Mr President, as things stand with the production of wine and sparkling wine in the European Union, those honourable Members interested in the defence of quality wine products should seize the opportunity presented by the amendments to the Community regulations that have been made necessary by a judgment of the European Court of Justice. That opportunity will enable them not only to improve the community legislation but also to finalize the protection of quality wines and sparkling wines produced in specific regions and thus safeguard the interests of the wine growers and their customers - because the customers, too, have a right to know, before they consume a product, where it comes from, who made it, under what conditions and from what basic ingredients.
Among these four amended regulations, the one of greatest interest to me is the one covering quality sparkling wines made by the traditional method, which we may no longer call the 'méthode champenoise' , for which the designation 'crémant' has become established in France and Luxembourg, as Mrs Barthet-Mayer has rightly reminded us. The huge efforts in terms of investment and dedication made by those who have launched and defended crémant and gained it a reputation as a high-quality product must not be sacrificed on a European altar which would be harmful to the product, lay it wide open to imitation and, at the end of the day, expose this high-quality product to unfair competition from an anonymous and indefinable sparkling wine.
I am most grateful to our rapporteur, Mrs Klaß, who is herself a winegrower, for having so carefully assessed the danger threatening this high-grade product. Although we did not arrive at a joint solution, on the basis of an amendment for which I did not table the motion, though I did conceive it, Mrs Martinez has found a solution which allows the designation 'crémant' to be used in every region which, traditionally, produces quality sparkling wines, and does so of course under the very strict conditions currently in force in France and in the Grand Duchy of Luxembourg, including the nine-month fermentation. Trust us! Those two Member States were, incidentally, the only two allowed to use the designation 'crémant' until the Court's 1994 decision. It is obvious that if we are reserving the designation 'crémant' for quality sparkling wines produced in specific regions which accept very strict production conditions, the corollary is that, for this designation as for the other quality sparkling wines, we must enforce the use of a label bearing the producer's name or company name, which is not to say that the vendor's name may not appear there as well. I am bound to say, as far as I am concerned, that information should appear on the label in black and white to ensure that the consumer is properly informed and to prevent distortions of competition which would be fatal to the production of quality wines in our Member States - quality wines which are the only guarantee of the survival of this great product of European culture.
A final word, Mr President. I am of course wholeheartedly in favour of the ban on using the so-called Champagne-type bottle for selling disgusting potions to the Russians or other nations who have never seen a grape.
Mr President, ladies and gentlemen, first of all I would like to thank Mrs Klaß for the excellent report she has produced in consultation with the Committee on Agriculture and Rural Development. I also extend my congratulations to my colleague Mrs Barthet-Mayer for the effort that has gone into her numerous amendments. And, if I may, I should like to make a few comments on the amendments that have been tabled.
First, Amendment No 1. On the official pretext of easing the administrative burden on winegrowers, this amendment may have the unwanted effect of making it difficult to monitor the quality of wines and grape musts. Similarly, I shall be opposing Amendment No 4, because it makes it possible to retain the term 'wine' for sparkling wines which have not achieved the legally prescribed excess pressure or no longer exhibit that excess pressure. My reasons are simple: if the product is not of sufficient quality at the end of the production process, or if the storage conditions have not allowed it to retain that quality, it is logical that the product should be destroyed or reprocessed - according to the statutory and recognized oenological practices, naturally - before it is marketed.
As regards the amendments relating to the definition of crémant, about which we have just heard so much, I shall of course be in favour of Amendment No 9, the result of a compromise reached by the Committee on Agriculture, because crémant must remain a quality product and so correspond to specific standards in terms of traditional vine varieties, pressing rates, maximum sulphur dioxide content and maximum sugar content. Moreover, the name 'crémant' represents a particular oenological method and must compulsorily be associated with a specific region within a Member State. So we can talk about Crémant d'Alsace, Crémant de Bourgogne, Crémant de Loire, Crémant du Jura, etc., and not just 'crémant' on its own.
I shall be voting in favour of Amendment No 10, and I will ask the rapporteur to accept an oral amendment from me. This is because the amendment contains the words 'may be put up in 'Champagne'-type or similar bottles' . I would prefer the term 'Champagne' , which relates to a French registered designation of origin, to be replaced by the term 'sparkling wine' , which conforms to the original text of the amendment and, moreover, has the advantage of being a generic expression which makes no reference to any particular geographical indication.
With regard to Amendment No 11 tabled by the rapporteur, this states that it is necessary to add 'the name of the local administrative area, or part of the local administrative area, and Member State in which the abovementioned person has his head office' . For many undertakings, and especially winegrowing ones, the registered office of the undertaking is located at the same place as the premises where the product is produced. On the other hand, in the case of large undertakings, a single head office may cover a number of different production establishments.
I shall of course accept all the amendments tabled by my colleague Mrs Barthet-Mayer, with who I have worked very closely. However, I cannot accept Amendment No 6, tabled by her and accepted by the Committee, unless the word 'complete' is deleted. My reason here is the statement that the term 'producer' defines the operator who undertakes the complete production of the product. Moreover, in some regions, it is possible to subcontract certain procedures, bottling for example, a practice more commonly known as bottling to order. However, in other regions, some wine is sold in barrel. The definition of a producer must not be too strict, or it would result in unnecessary detail on the label and would disrupt the economic balance existing in our production regions.
Mr President, ladies and gentlemen, I wanted to express my support for the proposals in the reports by Mrs Klaß, which have the advantage of paying special attention to quality wines and sparkling wines - one of the sectors in the European Union that has developed fastest and shown positive developments, in my country, Catalonia, for example, in respect of cava . This process of improvement and accuracy had to be reflected in the regulations, especially vigilance over quality, because it is by improving quality that this sector can be competitive and face up to other wine derived products.
Mr President, Mrs Klaß' report proposes a number of important simplifications to the current EU rules and regulations. So in principle our group very much welcomes it. But in our view the Commission's proposal to indicate three instead of two vine varieties on the labels of quality and table wine is not useful because it would lead to even more confusion on the labels.
We should take a decided stand against allowing artificial and imitation sparkling wines, which the consumer has always recognized as such, to be bottled and marketed in traditional sparkling wine bottles. In the opinion of Austrians, who had to deal with an appalling wine scandal some ten years ago, any measure that describes the quality of a product in clear, honest and comprehensible terms is a good one, because it will do much to restore consumer confidence.
Mr President, ladies and gentlemen, the present regulation applicable to wine may be regarded, both as regards definition and as regards presentation or labelling, as extremely complex. Though we may regret this - in that major efforts have to be made to comply with provisions which sometimes seem pernickety - we also have to accept that it is necessary, because of the extreme complexity and diversity of wine itself, the different grape varieties, different regions, different designations relating to ancestral production traditions and customs reflecting the growth of what I will unhesitatingly call 'the civilization of wine' .
It was logical, then, for the Commission to propose adjustments, and I must thank and congratulate Mrs Klaß, who is absolutely right when she refers to the need to simplify the rules. So I will dwell briefly on a few specific points, with a view to the joint interests of the producer and the consumer.
As regards quality sparkling wines, the concept of the producer seems to us to be essential: after all, apart from the grower of the grape, it is he who gives the sparkling wine its character, and who guarantees its quality associated with its designation. It does seem to us essential, therefore, that the name of the producer should appear on the label of this type of wine. In fact, for us, as consumers, this information is a yardstick for the quality of the product. Although it should of course be permitted for the vendor to be named, we believe that this should be an optional addition to the naming of the producer.
The best solution would be to make it obligatory throughout the Member States for the producer's name to be stated in black and white. If this is perhaps impossible or unacceptable as yet - though we shall come to it one day - it is at least essential to give every Member State the option of doing so.
That is the purpose of the amendment tabled by Mrs Barthet-Mayer. I fully approve of that amendment, and recommend you to vote in favour of it.
As far as crémant is concerned, I will not dwell on matters that have already been covered. What matters to us, I feel, is to ensure that quality and tradition in wine-growing are respected. We need to apply strict production criteria and to retain an association between the word 'Crémant' and the region from which it comes - crémant de Bordeaux, de Moselle, d'Alsace, etc.: that is the condition for the idea to be accepted by the only traditional regions where quality sparkling wine is produced.
This is the purpose of the amendment tabled by our rapporteur. It is the result of a carefully negotiated compromise within the intergroup of which I am chairman, which has thus once again shown how useful and dynamic it is.
Mr President, I shall conclude by expressing the hope that matters of this type, brought up on a Friday when the House is sparsely attended, will be better treated in future.
Wine, a fruit of our Mediterranean and European civilization, would, I think, have been deserving of a wider audience. I urge you then, ladies and gentlemen, to ensure a very large majority for the survival of the values that our Western civilization associates with wine.
Mr President, as this is my maiden speech I should like to begin by thanking the presidency for their kind words of welcome on 20 May and thank all of my colleagues that I have met here in this excellent Assembly. Since I come from an excellent wine-producing region, the ancient kingdom of Navarre, it is with much interest that I have followed the excellent work done by my colleague, Mrs Klaß.
Unfortunately, I was unable to take part in the debates but I have been particularly concerned about Amendment No 3 changing the date for allowing the use of 15 % of grapes from regions not mentioned on the label. I am worried that no new date has been set and that this exemption has been extended indefinitely. This might be the thin end of the wedge and mean that even more than 15 % of other-region grapes could find its way to our cellars, raising problems with DOC. The quality wine we want to protect must respect the consumer and the region it is supposed to come from.
In any case it is laudable that both the Commission and the Committee on Agriculture are taking an interest in overseeing our wine production and the two million producers in the Union. There may be concern in some other committees, like that on Economic Affairs, where discussion has begun about the surplus production and how special taxes might foster such a surplus. I think that production is not too high but demand is too low. It is the non-producing countries with their high taxes on wine that are preventing lower income families from drinking wine.
Mr President, ladies and gentlemen, I am glad that I have been able to discuss two European cultural products while I was here today, namely linguistic diversity and now the diversity and quality of wines and sparkling wines in Europe. That is why I want to thank the Committee on Agriculture and Rural Development and especially Mrs Klaß for their very good work on this report.
The report contains a thorough analysis of all four proposals to amend the regulation on quality wines produced in specified regions, sparkling wines and their description, even if the European Parliament was only formally consulted on two of the amendments, namely the amendment of Regulation No 823/87 on quality wines produced in specified regions and of No 2332/92 on sparkling wines.
The Commission takes note of the call to simplify the legislation on the description and presentation of wine. It also welcomes the fact that the Committee on Agriculture and Rural Development has approved many of the Commission's proposals without change. That applies in particular to Regulation No 823 on quality wines and Regulation No 2332 on sparkling wines; only one amendment was tabled on the latter. Unfortunately that amendment calls for the possibility of using 'return' wine in the production of sparkling wine. The Commission cannot agree to that without first having an opportunity to discuss it in depth with the Member States.
All the other amendments relate to Regulations Nos 2392/89 and 2333/92 on the description of wines and sparkling wines. On Amendment No 1 concerning no compulsory indication of the alcohol content and the nominal volume in the accompanying documents let me make the following comment: the Commission can take account of your views and make it clear that both must be indicated under the implementing provisions.
The Commission cannot, however, accept Amendment No 2 on indicating only two vine varieties on wine labels because the indication of more than two vine varieties is now common practice and improves consumer information.
Nor can the Commission accept the amendment proposing an unlimited extension of the exceptional provision under which quality wines may use the name of a geographical unit smaller than a specified region provided 15 % of the grapes used are harvested outside this geographical unit named on the label. It could, however, consider extending the deadline so that some Member States can make the necessary adjustments.
Amendments Nos 5, 7, 11, 12, 13, 14, 15, 16, 17 and 18 concern the obligation to indicate the name of the producer or vendor on the label. The Commission can under no circumstances accept making it compulsory Community-wide to name the producer or vendor on the label, even if in some cases it only applies to quality wines produced in specified regions. Given the various types of sparkling wine produced in the Community, and in view of the different conditions in the individual Member States, the Commission believes it would be best to leave it up to the Member States to decide whether or not to make it compulsory to indicate the producer.
That is why the Commission finds Amendment No 12, which provides for the possibility of producer Member States making it compulsory to clearly indicate the producer's name or firm, entirely acceptable, although the proposal on the optional designation of the vendor can be dropped since that is already regulated by the existing rules and I have understood that the compromise by the Committee on Agriculture and Rural Development also tends in that direction.
The Commission cannot, however, accept Amendment No 5 on a new definition of sparkling wine producers because this definition is confined to sparkling wine produced in specified regions and according to traditional methods of fermentation in the bottle, which precludes from the outset sparkling wine produced in specified regions according to the pressure-vessel method.
The Commission can accept Amendment No 8 concerning the indication of the sugar content of sparkling wines because it clarifies the conditions for the use of the proposed new designation.
Regarding Amendment No 9 introducing additional criteria for the use of the term 'crémant' , the Commission agrees with some of the additional criteria proposed by the Committee on Agriculture and Rural Development, for instance that the Member States must decide whether this term should be used in a specified region. But the Commission found it unacceptable for the term 'crémant' only to be used in regions which have traditionally produced this product. It therefore proposes - and from what some speakers have said I think there would be a consensus on this - that this rule should apply for all quality wines produced in specified regions in which the prescribed technical rules and therefore also the quality criteria are observed. With regard to the use of traditional vine varieties, the Commission does not consider it necessary to apply this new criteria to 'crémant' since it already applies to all quality wines produced in specified regions.
Finally, the Commission can accept Amendment No 10 banning the use of sparkling wine bottles or bottles of a similar type for what are called imitation sparkling wines because it is designed to make the products that have traditionally used these types of bottle more recognizable and to prevent the public from being misled.
The debate is closed.
We shall now proceed to the vote.
I support this defence of quality products associated with particular regions, particular varieties in the case of wine, and very strict traditional methods.
Today, we are concerned with the crémants. Their name cannot be given to just any sparkling wine, some of which have never seen a single grape! Some time ago, we were defending the Champagne designation - and rightly so - prohibiting even the use of the term 'Champagne-type' .
Today, the problem is crémant, whether it comes from the Loire, the Jura, Alsace, Languedoc or Luxembourg.
There can be no question of allowing any old sparkling wine to add to the confusion already caused by the shape of the bottle by deceiving the consumer with an ambiguous label.
Our group, being concerned to ensure respect for traditional and regional products, has expressed the desire both within the Committee on Agriculture and in the plenary that crémant should remain a quality product complying with strict oenological and production standards.
That is why we helped to draft, and supported, the amendments setting a maximum content of sulphur dioxide (150 mg/l), a sugar content of below 50 g/l, a pressing rate limited to 100 litres of settled must for every 150 kg of grapes, and wines produced from traditional grape varieties.
These standards, of course, define a minimum quality level in order to be permitted to use the term 'crémant' . But the Member States, the institutions responsible for registered designations of origin and the winegrowing syndicates must always be able to adopt stricter standards if they so desire.
The use of the term 'crémant' must always be associated with a name identifying a production region. I stress the word always , because I know that some Member States and some third countries would like to use the word 'crémant' on its own, without associating it with a production region. Their aim would be to make 'crémant' a manufactured product of constant quality, irrespective of any typical features associated with region, vintage or harvesting and winemaking conditions. In order for crémant to remain a traditional product, therefore, an association with a region is essential.
Crémant d'Alsace differs in composition, grape variety and characteristics, from the crémants from the Loire, Burgundy, the Jura, etc. and it must remain different. Our Alsace growers, our winegrowing syndicates and the INAO (National Institute of Registered Designations of Origin) have worked for more than twenty years to ensure that Crémant d'Alsace is what it is, and we must not allow community legislation, which will be replaced in the medium term by that of the IWO (International Wine and Vine Office) to destroy the heritage of our products.
(Parliament adopted the legislative resolution)
Ornamental horticulture
The next item is the oral question (B4-0446/96-0-0118/96) by Mr Jacob and Mr Filippi, on behalf of the Committee on Agriculture and Rural Development, to the Commission, on the Community initiative to assist ornamental horticulture.
Mr President, of the issues that are normally the subject of debate within the Community Institutions there are two which have a direct connection with the subject for which I am rapporteur: one is the issue of employment and the other concerns management of the - on occasion somewhat ill-considered and indiscriminate - extension of the free trade zones, as well as the effects of those zones on the development of agriculture and agricultural products, particularly those of the Mediterranean. The motion for a resolution on flowers and ornamental plants is in a way linked to those two issues.
On the first - employment - I wish simply to point out - and this is not always done when we are discussing sectors that are considered marginal - that in Europe this sector employs as many workers as the three major European car manufacturers, that is to say more than half a million workers. It is a sector that covers 68, 000 hectares, with a value of ECU 11 bn and a turnover of ECU 19 bn. We are always talking about pacts for employment and employment policies, but we often forget to defend traditional sectors like this which is one of the sectors in agriculture with the highest level of job density. It is true that we must encourage the modernization of European economic sectors, we must promote new forms of entrepreneurship but we must above all try to protect what we have now.
Turning to the free trade zones that have recently been extended to cover Morocco and Israel, there is tendency on the part of the Commission to treat agriculture as if it were an industrial economic sector. We know that a degree of protection of agriculture exists throughout the world, and not to take account of that in Europe has the effect - when the free trade zones are defined and have then to be applied - of dramatically undermining the competitiveness of our economic sectors. The subject of debate is not then cooperation with third countries, it is the need for greater balance in drawing up agreements so that our sectors are able to survive; that is why we need, in this as in other sectors, measures to promote European products, given that, as a result of opening up to imports, Europe is now invaded by products from third countries.
We therefore need action to promote the products of the Member States, taking a multinational approach - that is to say coordinated between them - we need to define and back specific measures to promote products in the light of the individual markets; we need to encourage producers to take part in and manage programmes. This, moreover, is a sector which has problems because, as these are products that are very much geared to the gift market, they have to compete with industrially produced products which compete - in the individual and family gift sector - with flowers and ornamental plants.
Since we took the initiative of tabling the oral question there has been some progress. We knew that there was a proposal at the back of a drawer, and the purpose of the proposal was to get it on the table. That, I think, was important because it follows up on the commitment that the 'General Affairs' Council entered into back in November 1995. We shall be seeing the proposals which, we hope, will come rapidly to us for an opinion. Looking at them as a whole, as things stand, all we would say is that the funding that is being envisaged is quite inadequate compared with need. According to the organizations in the sector, ECU 60 million are required; we know that the Commission is inclined to cut off the intervention at ECU 10 million. We are not asking for the ECU 400 million that was once envisaged in a study put forward by the Commission, but consider that ECU 60 million to be absolutely vital.
Mr President, first I want to thank Mr Jacob and Mr Filippi for their oral question because I consider it important for Parliament to concern itself with this particular economic sector. As you know, the Commission has submitted a proposal on measures to promote the marketing of live horticultural plants and goods. The purpose of this proposal is to support national programmes to promote the use of live horticultural plants and goods produced in the Community, not just in the Union but in third countries too. The Community budget will bear 60 % of the total costs of the programme, which should amount to a maximum of ECU 10 million a year.
The Commission is aware that the trade associations would like more funds to be allocated. The ECU 10 million proposed by the Commission is, however, comparable to the amounts available for advertising measures in other important agricultural production sectors, such as the dairy sector. The Commission is assuming that these programmes will have a positive effect on the incomes of the farmers concerned since general advertising measures of this kind have proved successful in the past and have markedly improved turnover and consumer interest in ornamental plants.
Mr President, obviously ornamental horticulture is a sector of high ambitions in many countries which have concluded or would like to conclude a free trade agreement with the European Union.
It has gone unnoticed that the European Union has already granted considerable trade concessions in this ornamental horticulture sector to countries which are actual or potential exporters of these products. I do not wish in any way to argue in favour of a more protectionist policy on imports of ornamental products. And the European Union has an interest in having free access to third country markets. Nevertheless, because of the great pressure from imports from third countries and because its own production has increased, the ornamental horticulture sector frequently suffers the problem of unduly low prices and incomes. Every effort must thus be made to improve the market position of ornamental horticulturalists in the European Union. The European Commission clearly has a job to do here in launching a Community initiative.
With this in mind it is useful to make a comparison with the fruit and vegetables sector which is not unrelated to ornamental horticulture. In the fruit and vegetables sector the Commission proposed strengthening this sector by means of support for certain activities of producer organizations. This was to be done primarily by means of a Community contribution to action funds held by these producer organizations. Might the Commission consider a similar policy for ornamental horticulture, perhaps in an amended form? The area concerned is the marketing activities of the producer organizations. With fruit and vegetables payments made be made for not selling, and there may be compensatory payments for market intervention. This does not arise in ornamental horticulture and would not have to be encouraged. But for most other marketing activities, primarily promotion, the system proposed for fruit and vegetables could also apply to ornamental horticulture. Is the Commission prepared to look at this and make funds available? This would provide a fairer deal for this sector which all too often ends up as the poor relation in EU talks on free trade.
Mr President, ladies and gentlemen, the appropriate exploitation of the natural resources of European regions must be stimulated and preserved in order to protect the lives of their populations and usually modest resources. When those regions suffer from natural disadvantages and their development has to be faster or more significant, that obviously calls for greater protection of those resources and the potential that they offer, especially when it is a question of agricultural production.
The defence of ornamental plant and flower production is extremely important in the European Union and in the country I represent, especially the autonomous region of Madeira. Given the current imbalances in the marketing of exported flowers, because of trade agreements with non-Community countries in which due attention was not paid to their impact on the economies of Member States, the Commission must take urgent action, introduce financial aid and take other measures so that production can be preserved and, better still, so that it can properly expand.
It must not be forgotten that, as well as all the European Union support to Member States and their producers, it is vital to apply to our production - and not only farming production, but especially quality production at good prices and of manifest interest for the whole European economy - the principle of Community preference which should always figure and been observed in cooperation agreements with third countries. The problem of unemployment is now at stake and we do not want it directly or indirectly worsened.
To go off on a slight tangent, I recall that in one way or another Community preference has been mentioned or applied but only in a few cases and when the interests or strength of stronger countries is at stake.
I sincerely congratulate Mr Jacob and Mr Filippi on the relevance of their oral question on this issue. As for the amendments to the text of the resolution tabled by Mr Mulder, I cannot support his first amendment on the application of VAT but I fully back his suggestion about creating a quality label that properly applies to present and future farm production.
Mr President, the Commissioner can count herself fortunate this morning. Not only is she dealing with two European cultural products, she is getting a third one this morning, European flowers and ornamental horticultural products. This sector is currently in some danger, as a result of the conclusion of all manner of free trade agreements which are largely disadvantageous to this sector. They are disadvantageous because in those countries with which agreements are being concluded horticulture is extremely important and much of the produce is exported to Europe.
What is important to us is that the conditions of competition should be the same. It seems to me not very fair that we in Europe should impose all manner of strict environmental requirements on horticulture and that we should import flowers from producers who do not have to meet such requirements. Hence my argument in favour of a quality mark.
Another point: more promotional funds, not 0.05 % of total sales in the sector but I would say about 0.5 % of the value of the sector.
Mr President, ornamental horticulture is having a difficult time at present. Growth is stagnant and competition is particularly fierce as a result of free trade agreements with countries such as Morocco. A strong boost is thus needed to sales of this economically important sector by means of marketing and promotional activities. In this respect the Commission's creation of a promotional fund is a welcome initiative. But the 10 million ECU budgeted for it are totally inadequate.
Thanks to the lowering of tariffs on imports from third countries the Commission will lose some 60 million ECU. In fact this is a form of subsidy to ornamental horticulture in those countries. The 10 million ECU which the Commission is earmarking for the European promotional fund is in stark contrast to this. It is altogether reasonable to support the promotional fund too to the tune of 60 million ECU. Together with the 40 million ECU which the private organizations themselves spend on marketing and promotion, that makes an available total of 100 million ECU which is still well below the 2 % of the value of the trade which the Commission recommended for this objective in an earlier study. Let us not forget either that this fund is the only form of European aid to ornamental horticulture. Other sectors receive enormous sums of money.
Lastly, I would ask the Commission to press for cut flowers to remain in the low VAT band.
Mr President, Madam Commissioner, I just wanted to say that in my country, in Catalunya and the País Valencià, the production of ornamental plants is an important crop that has replaced other crops for many years now.
We are quite aware that the European Union has to reach agreements with third countries, especially North African countries. The Barcelona Conference was quite explicit on this score. But reaching trade agreements with these countries does not mean neglecting or undermining the needs of the ornamental plant sector in the European Union.
I therefore think that what Mr Mulder said is important - there must be fair competition and proper environmental conditions must be demanded of countries exporting flowers to the Community so that we can safeguard our own sector, a very important one in the Union.
Mr President, Commissioner, ladies and gentlemen, in my country too ornamental horticulture is going through a difficult period for the reasons already stated but primarily too as a result of the great difference in the VAT rate between ourselves and our neighbours. The Commission proposal which sought a solution was blocked for a long time by the Belgian Government. Its view was that from 1995 the normal rate had to apply in all Member States. Last year it even went to the Court and brought an action against seven Member States. This attitude is hardly helpful to the ornamental horticulturalists. The Belgian Government is inconsistent too, because it is not in favour of raising the reduced rate on firewood and wool, principally products from French-speaking Belgium, but is in favour of reducing the normal rate on cut flowers which are principally grown in Flanders. Fortunately a preliminary agreement seems to have been reached within COREPER on the application of a reduced rate. I hope the ECOFIN Council will ratify that agreement on 8 July next. I also hope the Commission will quickly come up with measures to keep the sector competitive. Mr Mulder's suggestion of a quality mark is certainly worth investigating too.
I would just like to add two comments to what I said earlier, firstly on Mr Sonneveld's suggestion about the question of comparable treatment with the fruit and vegetable sector and secondly in relation to VAT. I also thank Mr Mulder for presenting me here with another bouquet of cultural products of Europe.
On the question of comparability with the fruit and vegetable sector let me point out again on behalf of the Commission that of course the horticultural sector has its own characteristics that are not comparable with those of other sectors, including fruit and vegetables. It is, however, true that increased imports from third countries are putting pressure on our own producers' incomes.
In order to remedy this situation, a rule was introduced in the EU organization of the market on adherence to minimum prices for products imported from Mediterranean countries together with a protective clause that will be applicable from 1 January 1997 under the new generalized system of preferences. In the Commission's view these measures, together with the above support programme, suffice to maintain the dynamism of the sector.
As regards VAT, i.e., the reduced VAT rate, I hope that the compromise reached in the Council by the presidency will be adopted at the next Council meeting and that VAT can therefore soon be reduced for this sector.
In accordance with Rule 40(5) of the Rules of Procedure, I have received two motions for resolutions.
The debate is closed.
We shall now proceed to the vote.
Motion for a resolution B4-0732/96
We cannot support a proposal which seeks to provide support of ECU 60 million per year for horticulture. It is unreasonable that every single sector of agriculture should receive additional support every time it gets into difficulties. After all, this does not happen with other sectors of the economy, such as industry and services.
(Parliament adopted the resolution)
Aid to the Slovak Republic
The next item is the report by Mr Konecny (A4-0157/96), on behalf of the Committee on External Economic Relations, on the proposal for a Council Decision repealing Decision 94/939/EEC providing further macro-financial assistance for the Slovak Republic (COM(96)0009 - C4-0154/96-96/0018 (CNS)).
Mr President, when the Commission and Parliament decided at the turn of 1994/1995 to grant the Slovak Republic a loan of ECU 130 million it did so with the intention of supporting a positive course of economic reform, in particular by ensuring that it would not be threatened with balance of payments problems.
The reason this decision is now to be repealed is that both these objectives have become obsolete. Firstly, the economic situation in Slovakia had already begun to change in 1994, which led to impressive growth rates, a marked fall in the inflation rate and above all a change in the balance of payments and current account. These showed surpluses again as early as 1994.
Under these circumstances it is obviously no longer necessary to grant a balance of payments loan, for which the EU would have stood guarantee. This indisputable economic success, on which Slovakia must certainly be congratulated, is, however, only one reason why we should now repeal our decision. The second, equally significant one is the fact that the negotiations with the new Slovak Government of the time on the economic conditions that were to be tied to this loan had reached a dead end by the spring and summer of 1995.
Slovakia neither proved willing to repeal the protectionist measure of a 10 % import levy nor - which I at least consider even more serious - did it indicate that it was prepared to repeal the change of course in its privatization policy at the time.
And this without doubt takes us to the crux of our disagreement with the Slovak Republic and its current government, which neither can nor should be concealed in this context, although I am quite deliberately confining myself to the economic aspects and not taking into consideration the many political questions which have also been discussed and criticized in this House.
After all the European Parliament sees it as its particular task to support movements towards reform in the Central and Eastern European states on a basis of solidarity, since they create the conditions for further steps towards integration and eventually in many cases for membership of the Union.
That includes, for instance, the creation of sound economic structures. I must express my doubts about their 'soundness' and therefore about the success of the current economic course being pursued in Slovakia. This year there is a deficit again in its foreign trade balance. One might ask whether it is really sound for two undertakings each to account for almost 20 % of all exports, namely on the one hand a refinery which has no raw materials basis in the country itself, and on the other hand a steel works, whose most prominent products are certainly not suited to peaceful uses.
Then we have the form of privatization, which we imagine as fair, transparent and forward-looking. The repeal of the former programme of voucher privatization is extremely problematic from that point of view. In the view of many observers, the form of what is called management buy-outs that is generally chosen now does not just squander the national wealth but in particular forms a basis for non-transparent power structures in the Slovak economy, which are no less than an invitation to suspicion. Privatization should include an orderly economic life, and that cannot be reconciled with events such as occurred two weeks ago when the management of a large undertaken was dismissed and led away by armed works guards, only to come back the following day under a police escort which in turn disarmed the works guards. Nor can it be reconciled with government crises that are sparked off by arguments about which party's sphere of influence a supposedly privatized undertaking is to come under.
I quite understand that a nation that only became independent so recently feels particularly sensitive. And it is certainly not an easy task to turn a part of what was once a unitary economy into a national economy. Slovakia is extremely sensitive about anything that looks like interference or a patronage, and it deserves our understanding for that too. But it is without doubt our duty and our right to call, without any arrogance but emphatically, for the establishment of the common economic values characteristic of our Community.
We hope and wish that Slovakia will correct its course and move politically and economically towards the common values on which the Union is based.
Mr President, After this excellent report by Mr Konecny, I can be very brief. This Parliament's Group of the Party of European Socialists will fully support this report. I believe the rapporteur's statement complemented the report extremely well and threw great light on the complexity of the European Union's relations with the Slovak Republic.
Given the positive trend of the Slovakian economy which has been referred to, and which of course led to today's decision, it really is incomprehensible why Slovakia is still imposing a 10 % import levy. At its second meeting in Brussels early this month the EU-Slovakia Joint Committee unanimously called for its abolition. We are assuming that this demand will be met in the foreseeable future.
We also believe that the already mentioned, encouraging economic figures of the Slovak economy may also give cause for a certain optimism so that the political inadequacies rightly referred to by the rapporteur can be remedied in the foreseeable future.
We are of course very pleased, given the budgetary situation in the European Union, that today's decision will relieve some of the pressure on a somewhat tight area, namely the European Guarantee Fund.
Mr President, the reason I like the report by Mr Konecny so much is because it paints a differentiated picture of the differentiated situation in Slovakia, which is usually depicted in a simplistic manner. I am pleased with his reference to the fact that through their hard work in the recent years of change, the Slovakian people helped ensure that the money we have already granted is in a sense flowing back to us. OK, we no longer have it, but in a sense it is flowing back to us.
I think we may conclude from this that Slovakia is on the right path in many areas. But I can also understand the concern he expressed in paragraphs 9 and 10 of his explanatory statement, both as regards privatization and the accompanying concentration of power in what are possibly the wrong hands, and as regards the political framework conditions.
I think it is important not to separate the economy and the political framework conditions, for you simply cannot have a working market economy the rule of law also prevails. That is why I would point out - as the rapporteur did in his report - that it is not just the language law he mentions but also the criminal law that was recently introduced for allegedly anti-state opinions expressed abroad that are likely to destroy international confidence in Slovakia. On Wednesday the vice-president of the 'coexistence' movement of the Hungarian ethnic group in Slovakia was a guest of the inter-group working party on minority languages which I chair, and he told us about this problem and about the problem of the administrative reform, which is an attempt to rob the minority of the basis of their livelihood.
We must continue to keep a careful eye on this situation. We should not try to tell them what to do but should distinguish on the basis of dialogue between the Slovakian people and various wrong turns. We have always supported self-determination for the Slovakian people. But this self-determination is only possible for the smaller nations of Central Europe if fragmented artificial states are replaced by a new, large entity that links the nations together, namely if the European Union is enlarged to the east.
The peoples of this region must not confront one another but form a community that binds them together. That is why Slovakia must remain in the front row of countries we hope will become Member States. To support this is an important task, which is why I am glad that Mr Konecny has taken this matter up as he has. I believe we should certainly not slam the door on Slovakia and use the fact that economic successes have been achieved but that there are also points of criticism in order to enter into a differentiated dialogue with the Slovakian people, who clearly belong with us.
Mr President, it is of course good news that a country previously promised macrofinancial assistance does not need it and, as Mr Posselt says, the money thus comes back. We are happy with that.
Slovakia, Mr President, has seen unexpectedly positive economic development: economic growth of 5 to 6 %, a sizeable improvement in the balance of payments - from a one billion dollar deficit in 1993 to a small surplus in 1995 - and a rapid fall in inflation. This is an impressive achievement, and many a country of the Union would do well to emulate it. Slovakia is now able to operate in the capital market on its own account.
This is all the more remarkable in that institutionally and economically quite a few problems remain. Slovakia is reluctant to agree to the terms attached to the macro-financial assistance it had requested earlier, and the privatization process in particular was a point of concern to would-be lenders.
The European Union must continue to pay appropriate attention to this country by means of structured dialogue. In the first place - and the two previous speakers have already said that - an eye must be kept on the political situation and rights of minorities. For the time being it would appear impossible for Slovakia to join the Union on the basis of the current situation, but the same goes for privatization. The exemption of major areas of the economy creates great problems. Broad dialogue with the Slovak authorities would appear appropriate. And may I once more compliment Mr Konecny on this report.
Mr President, I too shall be supporting Mr Konecny's report, but like all those who have spoken before me I must also express my concern at developments in Slovakia. It may well be that Slovakia does not need this loan, but it may primarily be a signal from the Meciar Government that it does not need the Union. It is precisely this which bothers me, because I know that the great majority of Slovaks think otherwise. The problem is of course that the Meciar Government has so far always ignored the pressure put on it by the Union. Examples have been given here, of action by the Meciar Government against minorities in the use of language, also for example the redrawing of provincial borders to ensure that the Hungarians will not be in the majority in one of the provinces, the laws on seditious talk, and so on. I think the Meciar Government has to remember that it has to respect human rights, that it has to respect democratic principles. I think it is very important in the near future, if the door is not to be shut in Slovakia's face, to encourage NGOs from the West and from Slovakia to contact each other and try jointly to get a dialogue going from the bottom up. I think quite honestly that this may achieve more than what we have been doing so far with our pressurizing of Slovakia, though this must of course continue otherwise Meciar will simply carry on as before.
Mr President, Slovakia's economy is doing so well that foreign help with its balance of payments is no longer needed. The economy is growing considerably and unemployment is falling. Reasons enough to vote for the Commission's proposal to end macro-financial aid.
But there are also economic minus points. The privatization programme is stagnant and the level of investment is very low. The question is thus whether the economic recovery is sufficiently sustainable, especially as Slovak exports are largely generated by just two companies and are heavily dependent on imports of cheap raw materials from Russia.
So for the longer term not all the economic signals are green. The greatest problem, however, is the political problem. It is well known that there is tension between the president and the prime minister. There is no media freedom and life continues to be made difficult for the Hungarian minority. There is also notoriously the law on protection of the republic under which criticism of government policy may be a criminal offence.
Commissioner van den Broek has repeatedly raised these matters with the Slovak Government. That critical dialogue should be continued. The tempo of change may be somewhat hesitant, but the changes do have to be in the right direction.
Mr President, the Council proposal to repeal the financial assistance and the Slovak Government's rejection of further financial assistance is presumably based on the fact that Slovakia no longer wants to follow the path proposed by the European Union, in particular in its privatization policy. Moreover, the Slovak Government is not prepared to suspend the 10 % import levy on foreign goods.
A further reason is probably the Slovakian nuclear policy. Slovakia is obviously not prepared to continue the construction of Mochovce according to Western safety standards and at the same time to close down the obsolete Bohunice nuclear power station.
What does that mean in terms of cooperation between the European Union and the Slovak Republic? For with the association agreement on the one hand and the disappearance of the financial aid and the conditions tied to it on the other, however much understanding we have for its difficult position, it will become easier for the Slovak Government to revert to a planned economy. For all these reasons the European Union must make greater efforts to seek dialogue with the Slovak Government in order to prevent Slovakia from pursuing a policy that tends to move away from Europe again instead of towards Europe.
Mr President, the Commission welcomes Mr Konecny's report on behalf of Parliament's Committee on External Economic Relations, which supports our proposal to repeal the financial assistance to Slovakia. In 1995 the Commission held talks with the Slovak Government on the economic-policy conditions to which the loan was to be tied.
No agreement could in fact be reached during these talks because the Slovak Government could not decide to take various measures that the Commission considered essential and in particular, as all the speakers have pointed out, rapidly to abolish the 10 % supplementary import levy which Slovakia has imposed since 1994.
Moreover, the Slovak Government decided to cancel the voucher-privatization plan, which the Commission regarded as a highly important precondition for payment of the loan. Because of this about-turn in its privatization policy, the interim review provided for under the standby credit agreement with the IMF could not be carried out. This led the World Bank to break off the talks on a structural adjustment loan for the Slovak financial and business sector. Meanwhile, as has also been pointed out, the balance of payments situation in Slovakia has improved markedly, so that the Slovak Government has declared it is no longer interested in continuing the programme agreed with the IMF. In view of these facts and in particular of the inadequate structural reform carried out by the Slovak Government, the retention of the supplementary import levy and the marked improvement in the Slovakian balance of payments, the Commission proposes repealing the Council decision on financial assistance to Slovakia.
In a letter the deputy prime minister and minister of finance of Slovakia addressed to the Commission at the beginning of the year, he took note of the Commission's proposal to repeal the financial assistance and conceded that this assistance is no longer justified.
Once this assistance has been repealed, the necessary budgetary rectifications will of course have to be made. Let me point out that regardless of these events the Commission will continue its critical dialogue with the Slovak Government.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Fishery products from Ceuta
The next item is the report (A4-0154/96) by Mr Valdivielso De Cué, on behalf of the Committee on External Economic Relations, on the proposal for a Council Regulation opening and providing for the administration of Community tariff quotas for certain fishery products originating in Ceuta (COM(95) 0687 - C40134/96-95/0351(CNS)).
Mr President, in March the Council consulted the European Parliament on the proposal for a regulation opening and providing for the administration of Community tariff quotas for certain fishery products originating in Ceuta.
The legal basis chosen by the Commission is the Spanish Act of Accession, in particular Article 25.4, calling for the opening of the quota to be regulated by a Council regulation and also calling for the European Parliament's opinion. I would like to remind you that Spain has three customs systems: one covering the mainland and the Balearics, the customs union with the European Union; one for the Canaries, and another for the territories of Ceuta and Melilla situated on the Mediterranean coast of North Africa.
Once the report was assigned to the REX Committee we contacted the people of Ceuta in order to discover the social and economic reality there so that this report would be as objective as possible. Analysis of our report shows clearly that Ceuta is a city in decline, lacking land, water and energy and that the free port is also in decline, as we shall see. 84.5 % of the population lives off the tertiary sector and is highly dependent on the current customs set up. This situation changed after the signing of the Mediterranean Agreement between the European Union and the kingdom of Morocco, setting up a free trade area over 12 years, breaking the previous trade specialisation model and raising problems of the future viability and economic survival of the city. Analysis shows the need for a new development strategy for Ceuta.
On this score, we must consider using customs policy measures - in the REX Committee - as an instrument of economic and social cohesion for ultra-peripheral regions. Although the European Union has co-funded in Ceuta aquaculture activities and has started up a fish farm with genuine success, we think that it should also use - as a tool for boosting the economy and creating jobs- since there is a market - the possibility of adopting customs measures since Ceuta, although a part of a European Union Member State has a separate customs system; especially bearing in mind that extending the quota proposed in this report, together with the REX Committee's own amendments, would not distort the Community sea bream and sea bass market, as these are the products concerned and which enjoy full and growing demand. Therefore logic calls for an increase in the tiny quota of 200 tonnes proposed by the n to 1000 or 1200 tonnes in accordance with the projection included in the draft resolution.
The knock-on effect on the g market would be very limited - not to say practically nil - other than in southern Spain. On the other hand the development of this activity would be beneficial for the GDP of the city of Ceuta, possibly as much as a 2 % increase. We think that employment would go up by 0.5 to 1 %. The economy would also be diversified whereas at the moment it is in dire straits as we have already said, for reasons already explained.
Therefore the REX Committee is proposing to the Commission and the Council to extend the Community quota for sea bass and sea bream. This extension would result in a 69, 000 ECU loss for the Community budget but would harmoniously consolidate and develop industry and help the economic diversification of the region as the quotas could be gradually increase over the next two years.
That is why we are asking the Commission to draft a technical report in order to assess the effects of the planned trade liberalisation and relations between the European Union and Morocco, that so much affect the city of Ceuta. This petition would also be extendible to the situation in Melilla.
To sum up, we should like to see management of quotas as an instrument of social cohesion in a declining region.
Mr President, the Liberal Group fully endorses Mr Valdivielso's report, and I compliment him on it. The Commission's proposal for a new tariff quota for certain fish species merits support, but more desirable still, in all honesty, is a doubling of the quota for sea bass and sea bream, as the rapporteur proposes.
Ceuta is greatly affected by the European Union's new Euro-Mediterranean policy. The gradual creation of a free trade area with neighbouring Morocco will, as we all know and as Mr Valdivielso has already said, totally remove Ceuta's trade advantages. In order to strengthen local aquaculture and for reasons connected with diversification of the economy it is thus desirable that we should create this quota.
Aquaculture in Ceuta has great potential. This tariff quota may boost Ceuta's economy but will have very little effect on aquaculture in the Union. So anyone who urges caution on environmental grounds should be very careful and bear in mind that this quota means only 0.18 % of the Community market's absorption capacity, in other words it is well short of the 2-10 % of capacity. Furthermore, demand for sea bass and sea bream is rising in the Union and a doubling of the quota, as I have indicated, would thus be a good thing from that point of view as well.
Mr President, first of all I should like to thank Mr Valdivielso de Cué for his excellent report on quotas for certain fishery products originating in Ceuta.
As you know, Ceuta is in an extremely complex situation. It is situated on the periphery of the European Union but it suffers from many additional problems. There is also the other geographical problem, the fact that it is situated on the African continent.
Other questions have created a difficult situation. Ceuta's economy depends heavily on the tertiary sector and this has used up much of its potential while it continues to need to expand its economy in order to deal with its social needs.
If Ceuta's economy is to be maintained it needs a boost in terms of increased activity in the primary and secondary sectors, especially the primary one. Yet its geographical position presents the main obstacle to its development. An additional problem lies in the restricted territory of Ceuta and its soil and climatic features which make the development of farming impossible.
The fishery sector of Ceuta suffers from the same problems as the rest of the sector in the Community, due to a lack of resources. The geographical situation again hinders marketing and this is all made worse by the nature and obsolescence of its fishing fleet.
Despite all these problems, the conditions in Ceuta are such that the development of economic sectors outside the tertiary sector is prevented. This is due to the fact that products face the same cost of access to Community markets as Moroccan products. However wage costs and social security are far higher than those in Morocco.
Moreover, Ceuta does not enjoy the preferential quota treatment granted to Morocco. Since Ceuta is not part of the customs union, products from the city face a much harsher quota regime than Moroccan products. Although this is adapted to the tertiarisation of the Ceutan economy, it prevents the development of activities based on other sectors.
Here is a paradox: the European Union has funded a project whose products face serious marketing problems stemming from the customs regime of Ceuta. Marketing aquaculture products from Ceuta can only be carried out in the European Union and, unless the customs regime for these products is changed, Community aid and investment will be money down the drain.
The proposal for a Council regulation has no other virtue than to strike a certain coherence between the Community's structural policy and certain paradoxes inherent in the Customs Union. However, there is a problem which lies in the fact that this is a static position and economic activity is not like that nor, by definition, can it be. This is all the more so when an activity is being started up.
The rapporteur has found a worthy solution to this problem within the framework defined by the proposal for a Council regulation, increasing the quota for fresh or frozen sea bass and sea bream. This will give the Ceutan aquaculture industry a breath of fresh air and at least help to start up the activity and seek markets with better future prospects. But it must be taken into account that in the medium term this quota will have to be revised upwards.
Finally I should like to repeat my thanks to Mr Valdivielso de Cué for his report.
Mr President, Mr Valdivielso de Cué's report on the tariff quotas for certain fishery products originating in Ceuta very clearly describes the current economic situation in Ceuta and the prospects of developing its aquaculture. Ceuta is part of the national territory of Spain but not of the Community's customs territory. Protocol No 2 to the Act on the Accession of Spain and Portugal applies to trade between Ceuta and the Community.
The purpose of this proposed regulation is to extend the provisions applicable in the preceding year and to expand them by adding further fish varieties.
Let me give my position on the individual amendments. Amendment No 1: since Ceuta is not listed in the declaration on the outermost Community regions annexed to the Treaty on European Union, it cannot be regarded as such a region in this regulation. Amendment No 2: the Commission can accept this additional recital. Amendments Nos 3-5: the purpose of these amendments is to increase the newly proposed tariff quota for sea bream and sea bass from 100 tonnes to 200 tonnes. In view of the fact that production of these fish exists in the Community too and any increase in the proposed quotas would put the unanimous adoption of the regulation by the Council at risk, the Commission takes the view that the quotas should not be changed. For if the Council did not adopt the regulation, that would mean that none of the proposed tariff quotas could be applied because the existing regulation has expired.
On the impact-assessment report you request, I would ask Mr Monti to examine whether and in what form Parliament can be given information on this matter.
The debate is closed.
We shall now proceed to the vote.
Mr President, I just wanted to say the following on Mr Valdivielso's report. We are facing a very serious problem in the Ceuta region because of developments in Gibraltar. That will lead to political tensions. Here the Valdivielso report raised a very important subject, namely aquaculture. Any who knows this region is aware that it is almost predestined for aquaculture.
I just wanted to put the question whether joint aquaculture projects could not be carried out between Gibraltar, Ceuta and Melilla and also include Morocco, for then we could contribute towards the political detente of the present situation through a practical economic project.
That is why I welcome this excellent report but hope that we will also take it further, for this is where a real start can be made, which might prove important in the future.
(Parliament adopted the legislative resolution)
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was closed at 11.50 p.m.)